Citation Nr: 0822944	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  05-38 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for 
traumatic arthritis of the left 4th finger with avulsion of 
the long flexor tendon.

2.  Entitlement to service connection for low back disorder.

3.  Entitlement to service connection for left ankle 
disorder.

4.  Entitlement to service connection for left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to March 
1988.  Further, the record indicates he had additional 
service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, 
established service connection for the left 4th finger, 
evaluated as noncompensable (zero percent disabling).  In 
addition, the decision denied service connection for 
disabilities of the left shoulder, left ankle, and low back.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in January 2008.  A transcript 
of that hearing has been associated with the veteran's VA 
claims folder.  Further he submitted additional evidence at 
this hearing accompanied by a waiver of initial consideration 
of such evidence by the agency of original jurisdiction in 
accord with 38 C.F.R. § 20.1304.

The Board observes that the veteran's hearing testimony 
indicated, in part, that he is also seeking service 
connection for a left hand disability.  However, it does not 
appear that this claim has been adjudicated below.  
Accordingly, it is referred to the RO for appropriate action.

For the reasons addressed in the REMAND portion of the 
decision below, the Board finds that additional development 
is required with respect to the veteran's left shoulder 
claim.  Accordingly, this claim will be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if additional action is required 
on his part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues decided herein have 
been completed.

2.  The law does not provide for a compensable evaluation for 
limitation of motion of the left ring finger.

3.  The veteran does not have ankylosis or amputation of the 
left ring finger, nor arthritis of a major joint or group of 
minor joints.

4.  The competent medical evidence does not reflect that the 
veteran currently has diagnosed disability of the low back or 
the left ankle.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
traumatic arthritis of the left 4th finger with avulsion of 
the long flexor tendon are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.71a (Diagnostic Codes 5003-5010, 
5230) (2007).

2.  A low back and/or left ankle disorder was not incurred in 
or aggravated by the veteran's active military service.  38 
U.S.C.A §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2006); Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) dismissed in part and vacated in part on 
other grounds, sub. nom. Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Here, the veteran was sent 
pre-adjudication notice regarding his initial service 
connection claims by a letter dated in April 2004, which is 
clearly prior to the August 2004 rating decision that is the 
subject of this appeal.  He was also sent additional 
notification regarding his appeal by a letter dated in August 
2005.

Taken together, these letters informed the veteran of the 
evidence necessary to substantiate his current appellate 
claims, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, he was sent a letter in December 2007 which 
contained the specific information regarding disability 
rating(s) and effective date(s) mandated by the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board also observes, in regard to the left ring finger, 
that the claim is an appeal from the initial rating assigned 
for the disability following the establishment of service 
connection.  In Dingess/Hartman, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  19 Vet. 
App. at 490-91.  See also Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Thus, because the notice that was provided 
before service connection was granted was legally sufficient, 
VA's duty to notify in this case is satisfied.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to the issues on appeal decided herein are in the 
claims folder.  He has had the opportunity to present 
evidence and argument in support of his claim, to include at 
the January 2008 hearing.  Nothing indicates that the veteran 
has identified the existence of any relevant evidence that 
has not been obtained or requested.  Further, the record was 
kept open for 60 days following the January 2008 hearing for 
the submission of additional evidence, but no such evidence 
appears to have been received following this hearing.  
Moreover, he was accorded a VA examination of his left hand 
in July 2004.  Although no examination was accorded regarding 
the service connection claims, for the reasons stated below 
the Board finds that no such development is required 
regarding either the low back or left ankle claims.  
Consequently, the Board concludes that the duty to assist has 
been satisfied.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Left Ring Finger

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by X-ray findings will be rated as 
degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  38 C.F.R. § 4.71a.

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a.

Diagnostic Code 5230 mandates a noncompensable (zero percent) 
evaluation even when there is limitation of motion of the 
ring or little finger.  Further, there is no indication of 
amputation of the left ring or little finger to warrant 
consideration of the provisions of Diagnostic Codes 5155 or 
5156.  

The Board acknowledges that the July 2004 VA medical 
examination found no active flexion from the distal 
interphalangeal joint of his left ring finger.  However, he 
was not diagnosed with ankylosis so as to warrant 
consideration of Diagnostic Code 5227.  Moreover, even if 
there were a diagnosis of ankylosis, as with Diagnostic Code 
5230, Diagnostic Code 5227 mandates a noncompensable 
evaluation for favorable or unfavorable ankylosis of the ring 
or little finger.  Accordingly, it does not appear that the 
veteran meets or nearly approximates the schedular criteria 
for a compensable evaluation under any of the potentially 
applicable Diagnostic Codes, during any portion of the appeal 
period.

The Board further finds that a compensable evaluation is not 
warranted under Diagnostic Code 5003.  Although there are X-
ray findings of degenerative changes, as well as complaints 
of pain of the left 4th finger, the Board reiterates that a 
compensable rating is warranted under Diagnostic Code 5003 
only where there is 


involvement of a major joint or a group of minor joints.  
38 C.F.R. § 4.71a.  (Emphasis added).  No such compensable 
rating is warranted when, as here, the veteran's disability 
involves the interphalangeal joints of one finger.  See 
38 C.F.R. § 4.45(f).  

For these reasons, the Board finds that the veteran does not 
meet or nearly approximate the criteria for an initial 
compensable rating for his left ring finger during any 
portion of the appeal period.  Therefore, the preponderance 
of the evidence is against the claim, and it must be denied.

II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  



The Board does not dispute that treatment records dated in 
2004 reflect the veteran was treated for complaints of pain 
in his upper back and left ankle following a fall off his 
bike in January of that year.  Nevertheless, no chronic 
disability appears to have been diagnosed on competent 
medical evaluation.  For example, records dated in February 
2004 found no gross deformity on evaluation of the back, and 
the only impairment noted on evaluation of the extremities 
was the left ring finger.  Subsequent records dated in March 
2004 note that the complaints of pain were improving with 
medication.  None of the subsequent records show any 
complaint or diagnosis of a disability of the back and/or 
left ankle.  

Simply put, the only evidence of current disabilities of the 
low back and/or left ankle are the veteran's subjective 
complaints of pain, with medical evaluations of these joints 
being within normal limits.  The Court has held that service 
connection is not authorized for pain alone, in the absence 
of a medical diagnosis.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, sub. nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 


(1992) (the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-
service incident has resulted in a disability).  Simply put, 
in the absence of proof of present disability there can be no 
valid claim.  

Without competent medical evidence of current disabilities of 
either the low back or left ankle, the Board finds that the 
preponderance of the evidence is unfavorable and no further 
development is warranted.  

The Board further finds that even if the veteran did have a 
current left ankle disorder, the claim would still be denied.  
See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has 
the fundamental authority to decide a claim in the 
alternative.).  Unlike the back, the veteran's service 
medical records do not show treatment for a left ankle 
problem while on active duty, to include the February 1988 
expiration of term of service examination.  Simply put, there 
is no relevant complaint or clinical finding for a clinician 
to link the claimed disability to the veteran's military 
service.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) (a medical opinion that is based on 
the veteran's recitation of medical history, and unsupported 
by clinical findings, is not probative); Bloom v. West, 12 
Vet. App. 185, 187 (1999) (A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (A 
medical opinion is inadequate when unsupported by clinical 
evidence).  

III.  Conclusion

For the reasons stated above, the Board has concluded that 
the preponderance of the evidence is against the veteran's 
aforementioned appellate claims.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought 
on appeal must be denied.


ORDER

Entitlement to an initial compensable rating for traumatic 
arthritis of the left 4th finger with avulsion of the long 
flexor tendon is denied.

Entitlement to service connection for low back disorder is 
denied.

Entitlement to service connection for left ankle disorder is 
denied.


REMAND

The veteran's service medical records reflect, in pertinent 
part, that he was treated for a soft tissue injury of the 
left shoulder in July 1981.  Further, unlike the low back and 
left ankle claims, there is competent medical evidence 
indicative of a current disability.  For example, treatment 
records dated in February 2004, March 2004, and March 2005 
were positive for left upper trapezius spasms and tenderness.  
Moreover, records dated in January 2008 indicated neurologic 
impairment.

Despite the foregoing, the Board notes that it is not clear 
from the competent medical evidence whether the veteran has a 
current left shoulder disorder that was incurred in or 
aggravated by active service.  For example, even though he 
was treated in service for a left shoulder injury, his upper 
extremities were clinically evaluated as normal on the 
February 1988 expiration of term of service examination.  
Moreover, as already indicated, the post-service treatment 
records have indicated that the left shoulder problems 
developed subsequent to a January 2004 fall off a bike.

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  In view of the foregoing, the Board concludes that a 
remand is required to accord the veteran an examination to 
determine the current nature and etiology of his claimed left 
shoulder disorder.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  Please obtain the names and addresses 
of all medical care providers who have 
treated the veteran for his left shoulder 
since March 2005.  After securing any 
necessary release, obtain those records 
not on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded a new 
examination to address the current nature 
and etiology of the claimed left shoulder 
disorder.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination; the 
examiner must indicate that pertinent 
documents in the claims folder were 
reviewed.

Following evaluation of the veteran, if 
he has been shown to have a left shoulder 
disorder, the examiner must express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that it is causally related 
to active service, to include the 
acknowledged soft tissue injury in July 
1981.

If the examiner is unable to provide any 
of the requested opinion(s) without 
resorting to speculation, it should be so 
stated.

3.  Thereafter, review the claims folder 
to ensure that the foregoing requested 
development has been completed.  In 
particular, review the examination report 
to ensure that it is responsive to and in 
compliance with the directives of this 
remand and, if not, implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, he and his representative should be 
furnished a supplemental statement of the case, which 
addresses all of the evidence obtained since the RO last 
adjudicated this claim in the September 2005 statement of the 
case, and provided an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


